DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-12 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 07/26/2021.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example: a copy (slide) holder to be mounted to the movable stage in each of a plurality of indexing positions, where the stage move along first and second slide movement axes relative to an imaging system and a plurality of slide support pins to support one or more slides in one or more imaging locations on the a top surface of the movable stage, a first and a second indexing positions in which a first and a second subset of the slides held by the copy holder are supported in the one or more imaging locations by the slide support pins, and the first subset of the slides is different than the second subset of the slides.
	 

In the instant invention where, different subsets of the slides held by the copy holder can be located in the imaging location(s) at different times, by moving the copy holder between indexing positions. This may allow for all slides held by a copy holder to be imaged, even if the number of slides held by the copy holder is larger than the number of imaging locations. Having a smaller number of imaging locations is useful, since it allows for a more compact imaging apparatus, since a smaller range of movement of the movable platform can be needed to allow the imaging system to form an image of the/each slide located in the/each imaging location. 
Further, the copy holder loading process can be performed using the same three motors that can be used to perform the above-described indexing process.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 7, 2021